                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                      DUBIN DIVISION

RICARDO JAMAL STROZIER,                        )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )            CV 318-057
                                               )
PHIL HALL, Warden; CATHY LEWIS,                )
Deputy Warden of Care and Treatment;           )
FRED GAMMAGE, Deputy Warden of                 )
Security; and BARBARA GRANT, Unit              )
Manager, individually and in their official    )
capacities,                                    )
                                               )
              Defendants.                      )
                                          _________

                                           ORDER
                                           _________

       On August 21, 2018, the Court granted Plaintiff leave to proceed in forma pauperis

(“IFP”) and required him to return both the Prisoner Trust Fund Account Statement and the

Consent to Collection of Fees from Trust Account. (Doc. no. 4.) Plaintiff did so, and on

September 12, 2018, the Court ordered Plaintiff to pay an initial filing fee of $33.67 within

thirty days of the September 12th Order. (Doc. no. 7.) The September 12th Order stated if

there were insufficient funds in Plaintiff’s account to pay the initial fee, Plaintiff’s custodian

shall “forward all available funds and carry the balance forward each month until the initial

partial filing fee was paid in full.” (Id.) On October 10, 2018, Plaintiff notified the Court he

does not have sufficient funds to pay the initial filing fee. (Doc no. 8.) Thus, as stated in the

September 12th Order, Plaintiff’s custodian will automatically forward the money in
Plaintiff’s account until payment is received. Accordingly, the Court will screen Plaintiff’s

complaint in the normal course of business.

       SO ORDERED this 15th day of October, 2018, at Augusta, Georgia.




                                              2
